 MRS. TUCKER'S PRODUCTS533In view of this disposition of the case, it becomes unnecessaryto discuss the contract-bar issues raised by the Intervenor.[The Board dismissed the petition.]MRS. TUCKER'S PRODUCTS. DIVISION OF ANDERSON,CLAYTON & COMPANY,INC.'andOIL WORKERS INTER-NATIONAL UNION, CIO, Petitioner. Case No. 13-RC-3308.July 31, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Rush F. Hall,hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed. YPursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this caseto a three-member panel [Members Houston, Murdock, andPeterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitionerseeksa unit of all production and mainte-nance employees at the Employer's Jacksonville, Illinois, plant,including truckdrivers and plant clericals, but excluding alloffice clerical employees, guards, professional employees, andsupervisors as defined in the Act. The Employer generallyagrees with the appropriateness of a production and mainte-nance unit but would exclude from the unit all office and plantclerical employees,mail-truck drivers, guards, watchmen,gatemen, professional and technical employees, such aschemists, junior chemists, analysts, engineers, junior engi-neers, engineer trainees, supervisory trainees, and super-visors as defined in the Act.'iThe Employer's name appears as amended at the hearing.2 The hearing officer reserved for the Board's determination the motion of United Brother-hood of Carpenters and Joiners, Local No. 904, AFL, to intervene at the hearing For reasonshereinafter set forth, the motion to intervene is hereby denied.International Chemical Workers Union, AFL, International Union of Operating Engineers,Local No 7, AFL, and United Association of Journeyman Plumbers and Steamfitters, Local553, AFL, although served with notice, did not appear at the hearing.3The Employer also requested that temporary construction and maintenance employees beexcluded from the unit. As the record indicates that these individuals are not employed bythe Employer but are employed by independent contractors, they are excluded from the unit.106 NLRB No. 89. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employeris engagedin themanufacture of vegetableoilfood products from crude vegetable oils.Itsplant inJacksonville,Illinois,which is the only plant herein involved,has been under construction since1951. Thisplantis, however,rapidly nearing completion and is scheduledto haveits formalopening approximatelythemiddle of August 1953. At the dateof the hearing therewere 59 hourly paid employees on the pay-roll and an undeterminednumberof other employeeswhom theEmployer wouldexclude.Plant clericals:At the timeof the hearingthe Employer had7 plant clerical employees on itspayroll. Althoughthese em-ployees have the same job classifications as the officeclericalemployees and work under the general supervision of theoffice division,they willbe assigned desks or office space intheplant area and will keep records of the various plantprocesses and perform other related functions.In view of thefact thatplantclericalemployeeswill per-form theirduties inthe plantamongthe productionemployees,we find thatthey havea sufficientcommunityof interestwith productionand maintenance employees in the terms andconditions of employment to warranttheirinclusionin the unitin accordancewith well-established Board practice.Professional and technical employees:The Employer and thePetitioner are in general agreementthatprofessional andtechnical employees should beexcluded from the unit.However,thePetitioner,while apparentlyhaving no objection to the ex-clusion of chemists,engineers,junior engineers,and engi-neer trainees,does not agreewith the Employer that juniorchemists and analystsshould be excluded from the unit. As theevidence in the record is inadequate to enable us to ascertainthe exact duties and responsibilitiesof the juniorchemistsand analysts,we shall not makeany specific unitdeterminationsconcerning these employees.We, however,shall exclude fromthe unit chemists,engineers,junior engineers,and engineertrainees and permit the junior chemists and analysts to votesubject to challengein theelection hereinafter directed.Supervisory trainees:The Employer wouldexclude, whilethePetitioner wouldinclude,employees classified as super-visory trainees.The recorddisclosesthat the supervisorytrainees at the time they are hired are not necessarily requiredtopossess any special qualifications;in fact, the Employerindicated that it is attempting to select"bright high schoolgraduates"for these positions.These employeesmay becomesupervisors after undergoing training courses for the super-visory positions which in some instances extend over a periodof approximately a year and a half. During this training periodthe trainees are transferred from department to departmentand are assigned to actual productionworkalongside otherproductionemployees. The Employerstated thatduring thetraining period the supervisory trainees perform no super-visory functions or duties.Under these circumstances,we findthat the interests and working conditionsof the supervisory MRS. TUCKER'S PRODUCTS535trainees are not materially different from those of the Em-ployer's other production employees. We, therefore, shall in-clude them in the unit.4Accordingly,we find that the following employees mayconstitute an appropriate unit for the purpose of collectivebargaining within the meaning of Section 9 (b) of the Act: Allproduction andmaintenance employees at the Employer'splant in Jacksonville, Illinois, including truckdrivers,s plantclericals,and supervisory trainees, but excluding officeclericals, professional and technical employees, guards, watch-men, gatemen,'and supervisors as definedin the Act.5.The Employer contends that an election should not beheld at this time because its plant has not yet been completedand it does not currently employ a substantial and representa-tive complement of employees. It is agreeable,however, to theholding of an election about 2 weeks after the formal openingof the plant, which is expected to take place approximately themiddle of August 1953. At that time, the Employer asserts thatitwill have approximately 156 employees which will representslightly over one-half of the anticipated total complement of291 employees not expected to be reached for at least a year.The record discloses that at the time of the hearing no em-ployeeshad been employed in the packing, shipping, andtransportation departments. The Employer asserts that bythe opening date of the plant it will have in the packing depart-ment approximately 25 employees out of an estimated ultimatetotalof 57; in the shipping department, about 12 employeesout of a total of 16; and in the transportation department,approximately, 7 employees out of a total of 37.In view of the foregoing, we find that the Employer will nothave a substantial and representative number of employees inits employment until about the middle of August 1953. There-fore, we shall not direct an immediate election but, instead,shall direct that an election be held at such time after themiddle of August 1953, as the Regional Director determinesthat a substantial and representative number of employeeshave been employed, subject to submission by the Petitionerofa sufficient current showing of interest in such enlargedgroup.The Carpenters sought to intervene in this proceeding forthepurpose of representing a craft unit of carpenters andmillwrights or general mechanics,or, in the alternative, allemployees in the maintenance department. The Employer, atthe date of the hearing, had not yet hired any carpenters,millwrights,or general mechanics or a representative com-plement of maintenance department employees. By the middle4The Plastex Corporation, 72 NLRB 1341; Peal Manufacturing Company, 80 NLRB 827.5 The Employer apparently does not oppose the inclusion of truckdrivers However. it re-quests the exclusion of mail-truck driversAs the hiring of such employees is speculative,we shall make no unit determination with respect to them.6 The record indicates that watchmen and gatemen perform generally the same duties as theguards 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDof August 1953, it expects to have a representative complementof about 4 employees in the Carpenters' proposed craft groupand about 19 employees in the maintenance department group.The Carpenters submitted no showing of interest in support ofitsmotion to intervene.In these circumstances,we deny theCarpenters'motion to intervene,without prejudice,however,to its right to file a petition or petitions before the date of theelection herein directed, covering either or both of the above-described groups of employees,supported by a proper showingof interest.In such event,the employees so affected will bepermitted to vote subject to challenge pending processing of thepetitions by the Board.[Text of Direction of Election omitted from publication.]J.O. RHUDE AND GILBERT CORPORATION , a Joint Ven-ture 1andINTERNATIONAL UNION OF OPERATING ENGI-NEERS,LOCAL NO. 49, AFL,PetitionerGILBERT CORPORATIONandUNITED STEELWORKERS OFAMERICA, CIO,Petitioner.Cases Nos.18-RC-1940 and.18-RC-1957. July 31, 1953DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was heldbefore Clarence A. Meter, hearing officer. The hearing offi-cer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casestoa three-member panel[Members Houston, Styles, andPeterson].Upon the entire record in these cases,the Board finds:1.J.O. Rhude and Gilbert Corporation, a joint venture, andGilbert Corporation, which are hereinafter found to constitutea single employer,are engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.1The name of this Company appears in the caption as amended at the hearing.2 At the hearing, the Steelworkers, the Petitioner in 18-RC-1957, moved to dismiss thepetition of the Operating Engineers in 18-RC-1940,on the ground that the unit sought thereinwas inappropriate.The hearing officer referred the motion to the Board.For the reasonsstated in paragraph numbered 4, infra, the motion is denied.106 NLRB No. 100.